Citation Nr: 1513804	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for lupus, to include as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus and as secondary to in-service herbicide exposure.

3.  Entitlement to an initial compensable disability rating for non-proliferative diabetic retinopathy.

4.  Entitlement to accrued benefits.





REPRESENTATION

Appellant represented by:	Margaret Costello, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to October 1969, to include a tour in the Republic of Vietnam during the Vietnam War.  In November 2010, the Veteran died.  The Appellant is his surviving spouse.

The lupus, hypertension, and retinopathy claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted service connection for non-proliferative diabetic retinopathy.  The RO assigned an initial noncompensable disability rating, retroactively effective from March 9, 2009.  The rating decision also denied the lupus and hypertension claims on appeal.  The Veteran filed a Notice of Disagreement (NOD) in April 2010, appealing the initial disability rating assigned for the retinopathy and appealing the lupus and hypertension denials.  Subsequently, the Veteran died.  In a December 2010 statement, the Appellant requested to be substituted as the claimant for these claims.  38 U.S.C.A. § 5121A (West 2014).  In February 2013, the RO issued a Statement of the Case (SOC) to the Appellant and listed the issues as shown on the title page of this decision.  The RO also included a paragraph that these claims were being processed under the substitution regulations (38 U.S.C.A. § 5121A).  In April 2013, the Appellant filed a Substantive Appeal. Thus, the Appellant perfected a timely appeal of these issues.  The claims were then certified to the Board by the RO listed as shown on the title page of this decision.  Further, a printout from VACOLS includes the word "Substitution" under the rating decision date.  Thus, the Board finds that the Appellant has been properly substituted as the claimant for the lupus, hypertension, and retinopathy claims.

The Appellant's accrued benefits claim comes before the Board on appeal from a February 2011 rating decision of the VA Pension Center in Milwaukee, Wisconsin, which denied the benefit sought on appeal.  The Appellant filed a NOD in May 2011.  To date, the RO has not issued a SOC for this claim.

In September 2010, the Veteran was afforded his requested hearing before a Decision Review Officer (DRO) at the local RO.  A transcript of the hearing has been included in the claims file.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

With the exception of the lupus issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran did not have a current diagnosis of lupus.



CONCLUSION OF LAW

Service connection for lupus is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in April 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of the Veteran's claim.  As the Appellant is being substituted for the Veteran and in essence steps into the Veteran's shoes, the Appellant has also been afforded proper notice.  Accordingly, VA has no outstanding duty to inform the Appellant that any additional information or evidence is needed.

VA also has a duty to assist the Appellant in the development of the claim.  This duty includes assisting the Appellant in the procurement of the service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and post-service treatment records have been obtained.  The Veteran was afforded an opportunity to provide testimony at a DRO hearing in September 2010.  At his DRO hearing, the Veteran did not want to provide testimony on his lupus issue and did not assert that there were any outstanding treatment records related to his lupus.  The claims file does not present evidence that the Veteran was receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal prior to his death.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  A VA examination has not been obtained for the lupus claim.  However, the Board finds that the evidence, which reveals that the Veteran did not have lupus during the course of his appeal, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Appellant's claim.  Therefore, no further assistance to the Appellant with the development of evidence is required.

II.  Service Connection

The Appellant seeks service connection for lupus, to include as secondary to in-service herbicide exposure, on behalf of the Veteran.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Lupus is not among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has a current diagnosis of lupus.  

From the time the Veteran filed his service connection claim in March 2009 until his death in November 2010, the VA and private treatment records do not document any diagnosis of lupus.  Additionally, at his September 2010 DRO hearing, the Veteran did not want to discuss his lupus and did not argue that there were any outstanding treatment records for this claim.  Since the Veteran's death, the Appellant has not submitted any treatment records showing that the Veteran had a current diagnosis of lupus prior to his death.  Accordingly, the Veteran did not have a current diagnosis of lupus during the course of this appeal for the purpose of establishing service connection.

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2013); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, a clinical diagnosis of lupus has not been of record since the Veteran filed his service connection claim in March 2009.
  
In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for lupus is not warranted because the Appellant has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's and Appellant's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case (diagnosing a current disorder as complex as lupus) falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran, prior to his death, possessed or the Appellant currently possesses the medical expertise to diagnose such a medically complex disorder.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for lupus is denied.


ORDER

Entitlement to service connection for lupus, to include as secondary to in-service herbicide exposure, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.


Accrued Benefits Claim

In a February 2011 rating decision, the RO denied the Appellant's accrued benefits claim.  In May 2011, the Appellant submitted her NOD with this denial.  To date, the RO has not issued a SOC in response to the Appellant's May 2011 NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Hypertension and Retinopathy Claims

The Appellant's substitution is valid.  Pursuant to statutory provisions applicable to substitution, the record is not closed on the date of death of the Veteran, but it remains open for the submission and development of any pertinent additional evidence.  38 U.S.C. § 5121A.

Initially, at his September 2010 DRO hearing, the Veteran reported that he was treated every three or four months for his hypertension and eyes by VA, to include treatment at the VA Medical Center (VAMC) in Battle Creek, Michigan, the VA Community-Based Outpatient Clinic (CBOC) in Muskegon, Michigan, and the VA CBOC in Wyoming, Michigan (Grand Rapids).  At the hearing, the Veteran reported recently having appointments and having upcoming appointments already scheduled.  To date, all of these VA treatment records have not been associated with the claims file.  The claims file does not contain any treatment records for the Muskegon location since November 2008.  Regarding the Grand Rapids location, the claims file only contains treatment records from July 2009 and from July 2010 to August 2010.  Regarding the Battle Creek location, the claims file only contains treatment records dated in November 2008 and dated in July 2009.  Based on the Veteran's statements at the DRO hearing, VA treatment records for the period March 2009 (service connection claim filed) to November 2010 (his death) appear to be incomplete.  Upon remand, the most recent VA treatment records should also be obtained and added to the claims file as they are also pertinent to the claims on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, regarding the hypertension claim, the Veteran at his DRO hearing argued that his hypertension was due to or aggravated by his already service-connected Type II diabetes mellitus.  The Veteran also claimed that his hypertension was due to his presumed in-service herbicide exposure from his service in the Republic of Vietnam during the Vietnam War.  The Veteran was afforded a VA examination in October 2009, in which he was diagnosed with hypertension.  The examiner provided a VA medical opinion on the aggravation aspect of secondary service connection, but did not provide any rationale for this negative nexus opinion.  The Board finds this medical opinion to be inadequate.  No other medical opinions have been provided.  Based on the aforementioned, the Board finds that a VA medical opinion is needed to address the etiology of the Veteran's hypertension.  38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Appellant a SOC concerning her claim of entitlement to accrued benefits, including citations to all relevant laws and regulations pertinent to this claim.  Also advise her of the time limit in which she may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning this additional claim.  38 C.F.R. § 20.302(b) (2014).  If, and only if, she perfects a timely appeal of this additional claim should the AOJ return this claim to the Board for further appellate consideration.

2.  Obtain all pertinent VA outpatient treatment records from the VAMC in Battle Creek, Michigan, that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VA CBOC in Muskegon, Michigan, that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VA CBOC in Wyoming, Michigan (Grand Rapids) that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain a VA medical opinion regarding the etiology of the Veteran's hypertension.  The Veteran had a current diagnosis of hypertension prior to his death.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The VA examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's hypertension was caused by or incurred during his active military service, to include his presumed in-service herbicide exposure?  In so opining, the examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure. The studies conducted by the National Academies of Sciences (NAS) speak only to generalities. The question here is what is the likelihood that THIS Veteran's hypertension is related to HIS herbicide exposure given HIS medical history, family history, risk factors, etc. 

b) Is it at least as likely as not that the Veteran's hypertension was caused by his service-connected Type II diabetes mellitus?  

c) Is it at least as likely as not that the Veteran's hypertension was aggravated (permanently worsened beyond the normal progression) by his service-connected Type II diabetes mellitus?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's and Appellant's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  After the above actions have been completed, readjudicate the Appellant's hypertension and retinopathy claims.  If the claims remain denied, issue to the Appellant and her representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


